USCA4 Appeal: 22-1586      Doc: 9         Filed: 07/26/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1586


        In re: WILLIAM WHITTMAN,

                            Petitioner.



                        On Petition for Writ of Mandamus. (1:21-cv-03156-JRR)


        Submitted: July 21, 2022                                            Decided: July 26, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        William Whittman, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1586      Doc: 9         Filed: 07/26/2022      Pg: 2 of 2




        PER CURIAM:

               William Whittman petitions for a writ of mandamus seeking an order directing the

        district court to reverse its order of arbitration. We conclude that Whittman is not entitled

        to mandamus relief.

               Mandamus relief is a drastic remedy and should be used only in extraordinary

        circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

        LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

        the petitioner has a clear right to the relief sought and “has no other adequate means to

        attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (cleaned up).

               Mandamus may not be used as a substitute for appeal. In re Lockheed Martin Corp.,

        503 F.3d 351, 353 (4th Cir. 2007). The relief sought by Whittman is not available by way

        of mandamus. Accordingly, we deny the petition for writ of mandamus. We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                               PETITION DENIED




                                                     2